DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over DE 102014003325 (hereinafter DE’325 – translation attached and relied upon below) in view of EP 2930811 (hereinafter EP’811). 
With respect to claim 1, DE’325 teaches a method of assembling and electrically interconnecting an energy storage system, the system comprising a plurality of energy storage modules (para. [0033]) which may be connected together, each energy storage module comprising a plurality of energy storage devices (para. [0005], [0032]) (Figure 1, M1-M4), the method comprising: carrying out an electrical interconnection step by providing a removable current monitoring device/(current measuring device) (21) at one pole/(positive pole) (as illustrated) of a circuit during the electrical interconnection step; connecting a first module to the pole; monitoring current flow after connecting the first module (para. [0020], [0022], [0030]-[0033]); when no current flow is detected, connecting a further module in series with the first module (para. [0022]); repeating the monitoring and connecting steps for each subsequent module until all modules have been electrically interconnected (para. [0014]); connecting a final module to the other pole of the circuit; and disconnecting and removing the current monitoring device from the circuit (para. [0004]-[0010] & Abstract, [0014]-[0022], [0029], [0030]-[0033]).
DE’325 fails to teach providing a cabinet.  EP’811 teaches a method of assembling and electrically interconnecting an energy storage system/(battery modules), the system comprising a cabinet/rack (110) and a plurality of energy storage 
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to provide a cabinet in the apparatus of DE’325, as taught by EP’811, in order to provide a storage housing for the plurality of battery modules.
With respect to claim 2, DE’325 teaches when current flow is detected, not connecting another module (para. [0026] [0030]-[0033]).
With respect to claim 3, DE’325 teaches wherein, when current flow is detected in the current monitoring device, determining whether a fault is in the module, or in another part of the circuit (para. [0032]-[0033]); removing the faulty module or part; installing a repaired, or replacement module or part, and repeating the current monitoring step (para. [0004]-[0009]). 
With respect to claim 4, EP’811 teaches wherein the method further comprises connecting the fully installed cabinet/rack (110) to a power supply system (para. [0056]). 
With respect to claim 5, EP’811 further teaches wherein the energy storage system comprises a plurality of cabinets/(battery racks (111’, 110’b,…110’n), each installed before being connected to a power supply system (para. [0056], [0061]) - Limitations recited in claim 5 are mere duplication of parts: In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced).  MPEP 2144.06B.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over DE 102014003325 (hereinafter DE’325 – translation attached and relied upon below) in view of EP 2930811 (hereinafter EP’811), as applied to claim 1 above, and further in view of Dennison (US 4,098,962).
With respect to claim 6, DE’325 as modified teaches wherein each energy storage module comprises a plurality of energy storage devices electrically connected together in series (para. [0022]), but fails to teach wherein the energy storage devices provide between 50V DC and 150 V DC.  Dennison teaches an apparatus comprising a plurality of battery modules, wherein each battery module comprises a plurality of energy storage devices/cells electrically connected together in series to provide a total of 62.5 volts, which falls within the instantly claimed range of between 50V DC and 150 V DC (col. 5, lines 58-66) in order to provide a battery module that is suitable for various purposes (col. 5, lines 67-68).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to have the energy storage devices/cells in the apparatus of modified DE’325 provide between 50V DC and 150 V DC, as taught by Dennison, in order to provide a battery module that is suitable for various purposes.
With respect to claim 7, DE’325 as modified teaches wherein each cabinet/rack comprises a plurality of modules electrically connected together in series forming a high-voltage battery (10) (para. [0022], [0032]), but fails to specifically teach that the total voltage is at least 1000V DC.  Dennison teaches an apparatus comprising a plurality of battery modules, wherein each battery module comprises a plurality of energy storage devices/cells electrically connected together in series to provide a total 
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to connect multiple series of modules in modified DE’325, as taught by Dennison, in order to obtain a total voltage of at least 1000V DC in a safe, efficient way.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over DE 102014003325 (hereinafter DE’325 – translation attached and relied upon below) in view of EP 2930811 (hereinafter EP’811), as applied to claim 1 above, and further in view of CN 204130610 U A (hereinafter CN’610 – translation attached and relied upon below). 
With respect to claim 8, modified DE’325 discloses all claim limitations as set forth above but fails to teach wherein each of the energy storage modules comprises a water-cooled polymer or thermoplastic housing.  CN’610 teaches an apparatus comprising a plurality of battery modules/(accumulators (801-805)) (Figures 1-2) stored in a battery cabinet/rack/box (1), wherein the cabinet/rack/box (1) comprises water-cooled polymer or thermoplastic walls in order to control the temperature of the battery box (1) (para. [0017]).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to provide the battery/cells modules in modified DE’325 with a 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITY V CHANDLER/							3/8/2022Primary Examiner, Art Unit 1725